Citation Nr: 1811793	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to April 1971, including service in Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office.  

On VA Form 9, received in May 2012, the Veteran requested a videoconference hearing.  Subsequently, in December 2017, he indicated that he would not be reporting to the scheduled hearing and requested a decision with the evidence of record.  As such, the Board deems the hearing request as withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for a respiratory disability.  He asserts that he has endured shortness of breath since his time in the military, including since his exposure to Agent Orange in Vietnam.  

The Veteran's VA treatment records indicate that he was assessed with dyspnea on exertion in May 2012 and prescribed an albuterol inhaler with spacer.  

The Veteran has not been provided a VA examination and the Board finds that one would assist in the adjudication of this issue.  Indeed, given that the current evidence suggests that the Veteran has a current disability which may have had its onset in military service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his respiratory disability, including its relationship to his presumed exposure to herbicide agents.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Furthermore, after a review of the evidence, it appears that VistA imaging documents from the Veteran's VA treatment records are not associated with the claims file, including pulmonary function test (PFT) results in June 2012 and February 2013.  

Accordingly, the Board finds that a remand is warranted in order to obtain the Veteran's complete VA treatment records and a VA examination to assess the etiology of any respiratory disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the VA VistA imaging documents from June 2010 to the present, including the PFT results from June 2012 and February 2013.  

2.  After completion of number 1, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his respiratory disability.  The claims file, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all respiratory disabilities found on examination and identified during the pendency of this claim, including dyspnea.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed respiratory disability had its onset during the Veteran's military service and/or is otherwise etiologically related to such service, including his presumed exposure to an herbicide agent, such as Agent Orange.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and should consider the Veteran's statements indicating that he has experienced shortness of breath since service.  Furthermore, the examiner is instructed to provide an opinion as to the relationship between any diagnosed respiratory disability and presumed herbicide agent exposure regardless of whether it is listed on VA's presumptive list.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


